Citation Nr: 1818959	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  17-46 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In the January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) reopened the claim of entitlement to service connection PTSD.  However, even where the AOJ determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2013 rating decision, the AOJ found that no new and material evidence had been submitted and denied the petition to reopen the claim of service connection for PTSD; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the August 2013 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2013 decision denying the petition to reopen the claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

2.  New and material evidence has been received since the August 2013 decision to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  New and Material Evidence 

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for PTSD.  

In August 2013, the AOJ declined to reopen the claim of service connection for PTSD, finding that VA had not received new and material evidence demonstrating a nexus between the current disability and service.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the August 2013 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  The Board notes a subsequent decision in July 2015 reopened the claim and denied service connection for PTSD.  However, new and material evidence was received within one year of the July 2015 decision; thus, it is not final.  Consequently, the Board will consider evidence received since the August 2013 decision, as it is the prior final decision.  

An April 2015 private treatment note states that it is clear the Veteran had PTSD during service.  08/31/2015, Medical-Non-Government.  An August 2017 letter from a private licensed marriage and family therapist (LMFT) states that symptoms of PTSD were present during service.  09/22/2017, Medical-Non-Government.  The Board finds that this evidence is new and that it directly pertains to the basis for the prior final denial, by addressing whether PTSD is related to or had its onset during the Veteran's period of active service.  Therefore, the claim of service connection for PTSD is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).



ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted.  


REMAND

A remand is necessary to obtain an opinion regarding the etiology of PTSD.  Initially, the Board notes that there is conflicting evidence as to whether the Veteran has PTSD.  

In March 2015, VA received statements from the Veteran's spouse and sister describing changes in mood and behavior following the claimed stressor of two accidental misfires of a firearm in the arms room while in service.  03/19/2015, Buddy Statement.  

March and April 2015 treatment notes reflect a private psychiatrist's opinion that PTSD had its onset in service as a result of the accidental discharge.  08/31/2015, Medical-Non-Government.  

In January 2016, a VA examiner opined that the Veteran's PTSD is more likely due to post-service motor vehicle accidents, and that the Veteran's claimed stressor of an accidental discharge of a firearm during service does not meet the criterion for a diagnosis of PTSD.  01/05/2016, C&P Exam.  The examiner did not address the lay evidence regarding changes in the Veteran's mood and behavior in service.  

In an August 2017 letter, a private LMFT relies on the Veteran's self-reporting in opining that symptoms of PTSD were present during service and relate to the accidental firearm discharge in service.  09/22/2017, Medical-Non-Government.  

The Board notes that there are multiple instances of conflicting evidence which is relied upon by several of the private clinicians who offered positive nexus opinions.  There are also multiple opinions by various VA mental health professionals noting that the Veteran is not a reliable historian and tends to exaggerate symptoms.  A March 2016 letter from the Veteran's treating psychiatrist notes that after the in-service incident the Veteran's work performance deteriorated; however, he continued to receive almost perfect work performance reviews from the time of the incident until discharge.  See 05/06/2016, Medical-Non-Government; 03/12/2008, Military Personnel Record.  The symptoms reported by the Veteran such as depression, sleep disturbance, irritability and angry outbursts, and problems concentrating are not reflected in his service treatment records or personnel records.  In August 2017, the Veteran characterized a motor vehicle accident resulting in the death of another person as not his fault; however, in January 2011, he stated that he had run a stop sign which resulted in the other driver's death.  See 09/22/2017, Medical-Non-Government; 03/23/2011, Medical-Government.  In summary, an in-person examination is necessary to enable the examiner to assess the authenticity of the history and symptoms reported by the Veteran.  

Additionally, it does not appear that a letter regarding VA's duties to notify and assist was sent to the Veteran subsequent to his petition to reopen the claim of service connection for PTSD received by VA in March 2015.  The Board makes no finding in regards to whether the duty to notify was satisfied, but nevertheless directs the AOJ to resend the Veteran a letter regarding VA's duty to assist.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim and indicate which information and evidence VA will obtain and which information and evidence the Veteran is expected to provide.

2.  After completing directive #1, schedule the Veteran for an examination with a VA psychologist or psychiatrist to provide an opinion as to the nature and etiology of PTSD, if diagnosed.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  State whether PTSD is currently present (or was present at any time during the period of March 19, 2015, to the present).

The examiner should clearly explain how the diagnostic criteria have or have not been met under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  If the Veteran is diagnosed with PTSD, is it at least as likely as not (50 percent or greater probability) that there is a link between his current PTSD symptoms and an in-service stressor, to include due to the in-service accidental discharge of a firearm?  The examiner should consider and address the lay evidence of changes in the Veteran's mood and behavior following the in-service incident.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


